Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on Nov. 11, 2022. Claims 1-24 are pending. Claims 1-18 and 22 are withdrawn. Claims 19-21 and 23-24 are currently examined. 

Election/Restrictions
Applicant's election without traverse of Group II (Claims 19-24), directed to pharmaceutical composition comprising a purified viral L1 protein or fragment thereof, and a second active pharmaceutical ingredient which is immune-based therapeutics selected from an immune checkpoint inhibitor and CAR T-cells, in the reply filed on Nov. 11, 2022, is acknowledged. For the species election requirement, Applicant elects an immune checkpoint inhibitor, specifically a PD-1 inhibitor, and more specifically, the antibody embodiment of Cemiplimab.
Accordingly, claims 1-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group. Claim 22 is withdrawn as being directed to a nonelected species.



Effective Filing Date
The instant application is a CIP of 15/442,281 filed on Feb. 24, 2017 (now US Patent 10799574) which is in turn a CIP of 14/921,648 filed on Oct. 23, 2015 (now US PAT 10238729). However, none of the prior applications provide sufficient written description support for the instant claims which specify a second active pharmaceutical ingredient that is either an immune checkpoint inhibitor or CAR T-cells. Accordingly, the effective filing date of the instant application is considered as Oct. 12, 2020, the non-provisional US filing date of the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 23-24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 23 and 24 depend from claim 19 and specify “the HPV vaccine” or “the vaccine”. However, claim 19 does not recite a vaccine. Therefore, claims 23 and 24 do not have antecedent basis. 
Additionally, claim 24 recites “wherein the vaccine is substantially free of host-cell early antigen, E6 or E7.” It is noted here that E6 and E7 are both papillomavirus early antigens, not host-cell early antigens. Therefore, it is not clear what the E6 and E7 in claim 4 refer to. Moreover, even if the recited E6 and E7 are considered to refer to HPV viral early antigens, it is not clear if the E6 and E7 as recited refer to only the whole E6 and E7 antigens or they also encompass fragments of the E6 or E7 antigens. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 19-21 and 23-24 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Base claim 19 is directed to a pharmaceutical composition comprising a purified viral L1 protein or a fragment thereof. However, this claim does not specify what virus the L1 protein or a fragment thereof is from. Therefore, it is considered that claim 19 is directed to a generic “viral L1 protein or a fragment thereof”. The specification discloses vaccines comprising the human papillomavirus (HPV) L1. See throughout the specification. It does not disclose vaccines or pharmaceutical compositions comprising an L1 protein or a fragment thereof from any other virus types. Accordingly, the specification does not provide sufficient written description support for a generic pharmaceutical composition comprising a generic viral L1 protein or a fragment thereof.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 19-21 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US 2020/0113996 A1, published Apr. 16, 2020; PCT filed on Jun. 21, 2018).
These claims are directed to a pharmaceutical composition comprising at least one purified viral L1 protein or fragment thereof, a second active pharmaceutical ingredient that is either an immune checkpoint inhibitor or CAR T-cells, and a pharmaceutically-acceptable carrier.
Wang teaches an invention relating to chimeric virus-like particles (VLPs) assembled from a polypeptide comprising a papillomavirus (PV) L1 protein or L1/L2 protein and a target peptide comprising a CD8+ T cell epitope derived from a human pathogen. The disclosed invention also relates to methods using the chimeric VLPs as antigen-specific redirectors of immune responses. See Abstract.
Wang teaches that chimeric PV VLPs of the invention can be from various pathogenic human papillomaviruses, such as HPV16, HPV18, HPV31, and HPV5 etc. (see e.g. [0007]), that the L1 protein can be modified to present an L2 protein epitope or assembled with the L2 protein (see e.g. [0007] and [0009]), that a human pathogen epitope can be attached to the L1 or L1/L2 VLPs via insertion into the L1 protein (see e.g. [0016] and [0017]) or conjugation (see e.g. [0018]). 
Wang teaches that regardless of the host-vector system utilized for the recombinant expression and self-assembly of capsomeres and/or VLPs, these products can be isolated from the host cells, and then purified using known techniques. See e.g. [0084]. Wang teaches that the L1 protein and L2 protein can be essentially the wild type versions, except for the attachment or insertion of the target peptide and the changes to the L1 and L2 sequences needed for the attachment. See e.g. [0085]-[0086].
Wang teaches that the chimeric VLPs described in the invention can be administered in conjunction with other cancer treatment therapies, e.g., radiotherapy, chemotherapy, surgery, and/or immunotherapy, including checkpoint inhibitors, that the administrations can done simultaneously or sequentially by the same or different routes of administration, and that the determination of the identity and amount of therapeutic agent(s) for use in the methods of the disclosed invention can be readily made by ordinarily skilled medical practitioners using standard techniques known in the art. See e.g. [0126]. Wang teaches that examples of checkpoint proteins found on T cells or cancer cells include PD-1/PD-L1 and CTLA-4/B7-1/B7-2, CD86, GITR, LAG3, VISTA, TIGIT and CD137L, and that examples of checkpoint inhibitors include without limitation, ipilimumab (Yervoy®), pembrolizumab (KEYTRUDA®), and nivolumab (OPDIVO®), Atezolizumab (TECENTRIQ®), Avelumab (BAVENCIO®), Durvalumab (IMFINZI®). See e.g. [0102]. Here, the simultaneous administration of chimeric HPV VLPs with a checkpoint inhibitor through the same route implies existence of a composition comprising both VLPs and the checkpoint inhibitor.
Accordingly, Wang teaches each and every aspect of claims 19-21 and 24. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2020/0113996 A1, published Apr. 16, 2020; PCT filed on Jun. 21, 2018), as applied above, in view Cohen et al. (Drugs (2020) 80:217–227).
This rejection addresses the elected species of Cemiplimab.
Relevance of Wang is set forth above. However, it is silent on Cemiplimab.
Cohen reviews the clinical effects of PD-1 inhibitors on treatment of HPV-associated cancers, including Cemiplimab. See e.g. Abstract. Accordingly, teachings of Cohen indicate that Cemiplimab is known and used in treating HPV-associated tumors at the time of invention.
It would have been prima facie obvious for one of ordinary skill in the art at the time of invention to test the effect of Cemiplimab in the studies of Wang, just as it is taught for other disclosed PD-1 inhibitor antibodies. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES, on (571) 272-0867, can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIANXIANG ZOU/Primary Examiner, Art Unit 1648